DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 5, 11-16, and 22 have been cancelled. Claims 25-30 have been added. Claims 1 and 17 have been amended. Claims 1-4, 6-10, 17-21, and 23-30 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 17, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 25, the claim 25 limitation “the managing comprising operating the device as a host device when the first signal indicates that the device is to operate as a host device and operating the device as a peripheral device when the first signal indicates that the device is to operate as a peripheral” is considered indefinite because it is unclear if references of “the device” is referring to “A method of operating a first device” or “the first device has been connected to a connector of a second device” of prior claim 25 limitations.
For the purposes of examination, the claim limitation will be interpreted as “the managing comprising operating the first device as a host device when the first signal indicates that the first device is to operate as a host device and operating the first device as a peripheral device when the first signal indicates that the first device is to operate as a peripheral”, thereby indicating “the device” is referring to the first device of claim 25. 

Regarding claim 30, the claim 30 limitation “wherein the first signal indicates that the device is to operate as the host device” is considered indefinite because it is unclear if “the device” is referring to “A method of operating a first device” or “connected to a connector of a second device” of independent claim 25, which claim 30 is dependent on. 
For the purposes of examination, the claim limitation will be interpreted as “wherein the first signal indicates that the first device is to operate as the host device”, thereby indicating that the claim 30 limitation is referring to the first device of claim 25. 

Claims 26-29 are rejected because they are dependent on the rejected claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) and further in view of Overtoom (US 2005/0262279).

Regarding claim 1, Lin teaches an electronic device (Fig. 3, 301, USB-Interfaced Device) comprising: a connector (Fig. 3, USB Interface); a first controller circuit configured to operate the connector as a host device connector (Fig. 3, 303, Host Mode Element); a second controller circuit configured to operate the connector either as a host device connector or as a peripheral device connector (Fig. 3, 305, Device Mode Element; Paragraph 0004, an OTG device can be used as a host in addition to as a device); and a third controller circuit configured to generate a first signal upon connection of the connector (Fig. 4 Connection Handshake Flowchart, Step 402; Paragraph 0023, Step 402 is for the random auto-switcher to inform the detection element to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device), the first signal indicative of whether the device is to operate as a host device or a peripheral device (Fig. 6 Handshake Protocol; Paragraph 0026, USB device 510 must turn on within T1-T2 and transmit the handshake protocol. USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol. Therefore, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303), the third controller circuit being coupled between the connector and the second controller circuit (Fig. 3, 309 Between Interface and Host/Device Elements) so that the third controller circuit is configured to exchange data and power between the connector (Paragraph 0021, Detection element 309 is connected to random auto-switcher 307, the VBUS, D+ and D- pins of the USB interface… Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303. The VBUS pin starts to supply power to USB device 510).
Lin does not explicitly teach the second element is a dual role device controller nor that the signals from the third controller go to the dual role device controller. 
Novell teaches wherein the second element is a dual role device controller (Figs. 2 & 6, 110, Host/Peripheral Controller; Col. 4, Lines 1-5, circuit 110 may be implemented, in one example, as a USB 2.0 OTG DRD controller (e.g., compliant with both the USB 2.0 specification and the On-The-Go supplement to the USB 2.0 specification, revision 1.0)), the third controller is configured to exchange signals between the connector and the second controller circuit (Fig. 2, 106 & Fig. 6, 106’, Controller Circuit; Col. 4, Lines 34-37, circuit 106 may be coupled to the circuit 110 via a bus 118. The bus 118 may carry a number of signals between the circuit 106 and the circuit 110 (e.g., DATA2, RD2, WR2, CS2, RST2, IRQ2, etc.)… Col. 5, Lines 14-17, controller circuit 106' may be configured to relay signals received from any one port (e.g., 110i') to all of the other ports 110a' 110n'). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Novell and allow the peripheral device controller of Lin to be a dual role device controller wherein the detection element controller of Lin routes data/power to the dual role device controller from the USB connector port. 
One of ordinary skill in the art would be motivated to make the modifications in order to give the device controller both device and host functionalities, thus increasing the capabilities of the device system while also allowing data/power signal exchange between multiple host/peripheral systems to the controllers of the device (See Novell: Col. 6, Lines 49-57) without intensive circuit modifications (See Novell: Col. 6, Lines 58-61).
Neither Lin nor Novell explicitly teach the host controller coupled to another connector. 
Overtoom teaches the first controller circuit (Fig. 4, 403, USB Host Controller) being further configured to operate another connector that is coupled to the first controller circuit as a host device connector (Fig. 4, Type A Connector 401 Coupled to External Device 102). (Paragraph 0023, a first USB interface in which the DRD 102 behaves as a peripheral device… Paragraph 0024, in the case of no OTG hardware support, DRD 102 may have a connected cable with a type-A or mini-A plug termination. In this case cable 110 may have a fixed connection at connection 415).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Overtoom and allow the host controller of Lin to be connected to a separate host type-A connector. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to coupled USB devices using the legacy USB Type-A connector (See Overtoom: Paragraphs 0007 & 0023) to the USB OTG device of Lin, thus enabling support for a wider diversity of USB device connector types. 

Regarding claim 2, the combination of Lin/Novell/Overtoom teaches the device of claim 1. Lin further teaches wherein the connector is a USB connector (Fig. 3, 301, USB-Interfaced Device). 

Regarding claim 4, the combination of Lin/Novell/Overtoom teaches the device of claim 1. Lin further teaches wherein the first and second controller circuits are controllers (Paragraph 0004, an OTG device can be used as a host in addition to as a device).

Regarding claim 6, the combination of Lin/Novell/Overtoom teaches the device of claim 1. Lin further teaches wherein the first signal is a binary signal (Fig. 6; Paragraph 0026, USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol). 

Regarding claim 7, the combination of Lin/Novell/Overtoom teaches the device of claim 1. Lin further teaches the device further comprising a controller (Fig. 3, 307, Random Auto-Switcher Controller) coupled to the third controller circuit (Fig. 3, 309, Detection Element Controller), the controller being configured to select, according to the value of the first signal (Fig. 4, 403, Determines handshake protocol; Paragraph 0023, step 404 is for the detection element to inform the random auto-switcher that no switching to the other mode is required. Other wise, step 405 is for the detection element to inform the random auto-switcher to switch to the other mode), which controller circuit from among the first controller circuit and the second controller circuit is to operate the connector (Fig. 4, 404 & 405, Switching Between Modes).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Overtoom (US 2005/0262279) and further in view of Moore (US 2018/0336151).

Regarding claim 3, the combination of Lin/Novell/Overtoom teaches the device of claim 2. Lin does not explicitly teach wherein the connector is a USB-C connector.
Moore teaches wherein the connector is a USB-C connector (Paragraph 0024, USB device 130 also includes a physical interface which may be implemented with any one of a USB Type B, mini B, micro B, micro AB or Type C receptacle of the appropriate gender to connect with USB cable 120).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Moore and allow the USB connector of Lin to use a USB type-C protocol type connector. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using a commonly used and well-known USB type-C protocol, thus complying with industry standards and being able to interface with a wide-range of type-C devices. 

Claims 8 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Overtoom (US 2005/0262279) and further in view of Wang (US 2013/0275640).

Regarding claim 8, the combination of Lin/Novell/Overtoom teaches the device of claim 7. Lin teaches wherein the connector is a USB connector (Fig. 3, 301, USB Interfaced Device) and wherein the controller is configured to control a switch (Fig. 3, 307, Random Auto-Switcher Controls a Switching Element Between 307 and 303/305). The combination of Lin/Novell/Overtoom does not explicitly teach wherein the controller is configured to control a UTMI (USB Transceiver Macrocell Interface) switch.
Wang teaches wherein the controller (Fig. 1, 125, PHY Layer Switch) is configured to control a UTMI (USB Transceiver Macrocell Interface) switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Regarding claim 24, the combination of Lin/Novell/Overtoom/Wang teaches the device of claim 8. Lin further teaches wherein the third controller circuit is coupled between the switch and the connector (Fig. 3, 309, Detection Element Controller Between USB Interface and Switch of 307). The combination of Lin/Novell/Overtoom does not explicitly teach the switch is a UTMI switch. 
Wang teaches wherein the UTMI (USB Transceiver Macrocell Interface) switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Overtoom (US 2005/0262279) and further in view of Hesse (US 2006/0095642).

Regarding claim 9, the combination of Lin/Novell/Overtoom teaches the device of claim 1. Lin teaches wherein the third element is configured to transmit a signal upon connection of the connector (Fig. 4, 403, Detection Element Determines Whether Handshake Protocol Matches the Mode). The combination of Lin/Novell/Overtoom does not explicitly teach wherein the third element is configured to transmit an interrupt signal upon connection of the connector.
Hesse teaches wherein the third controller circuit is configured to transmit an interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) upon connection of the connector (Fig. 7, 700, OTG Controller Detecting Event; Paragraph 0067, Paragraph 0067, when the port is assigned to host, the status register bit may be asserted when the OHC has just detected a connect… Paragraph 0076, step 700, the OTG control unit 425 detects an event that may require the software state machine to change its state).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Hesse and allow the device controller of Lin to detect a connector connection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Regarding claim 10, the combination of Lin/Novell/Overtoom teaches the device of claim 1. The combination of Lin/Novell/Overtoom does not explicitly teach wherein the third element is configured to transmit an interrupt signal upon disconnection of the connector.
Hesse teaches wherein the third controller circuit is configured to transmit an interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) upon disconnection of the connector (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Hesse and allow the device controller of Lin to detect a connector disconnection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) and further in view of Wang (US 2013/0275640).

Regarding claim 17, Lin teaches an electronic device (Fig. 3, 301, USB-Interfaced Device) comprising: a USB connector (Fig. 3, USB Interface); a first controller circuit configured to operate the USB connector as a host device connector (Fig. 3, 303, Host Mode Element); a second controller circuit configured to operate the USB connector as a peripheral device connector (Fig. 3, 305, Device Mode Element; Paragraph 0004, an OTG device can be used as a host in addition to as a device); a switch coupled between the first and second controller circuits and the USB connector (Fig. 3, 307, Random Auto-Switcher Controls a Switching Element Between 307 and 303/305); and an interface circuit configured to determine whether the device is to operate as a host device or a peripheral device (Fig. 4 Connection Handshake Flowchart, Step 402; Paragraph 0023, Step 402 is for the random auto-switcher to inform the detection element to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device), so that the switch can couple one of the first controller or the second controller to the USB connector (Fig. 6 Handshake Protocol; Paragraph 0026, USB device 510 must turn on within T1-T2 and transmit the handshake protocol. USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol. Therefore, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303), the interface circuit being coupled between the switch and the USB connector (Fig. 3, 309 Between Interface and Host/Device Elements) and configured to provide data and power exchange between the USB connector through the interface circuit (Paragraph 0021, Detection element 309 is connected to random auto-switcher 307, the VBUS, D+ and D- pins of the USB interface… Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303. The VBUS pin starts to supply power to USB device 510).
Lin teaches a detection element controller coupled to the USB interface data/power signal pins and controlling the connection state of a host/peripheral element controllers. Lin does not explicitly teach the detection element controller exchanging data/power signals between the USB interface and the host/peripheral element controllers. 
Novell teaches the interface circuit configured to provide data and power exchange between the USB connector and the second controller through the interface circuit (Fig. 2, 106 & Fig. 6, 106’, Controller Circuit; Col. 4, Lines 34-37, circuit 106 may be coupled to the circuit 110 via a bus 118. The bus 118 may carry a number of signals between the circuit 106 and the circuit 110 (e.g., DATA2, RD2, WR2, CS2, RST2, IRQ2, etc.)… Col. 5, Lines 14-17, controller circuit 106' may be configured to relay signals received from any one port (e.g., 110i') to all of the other ports 110a' 110n'). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Novell and allow the peripheral device controller of Lin to be a dual role device controller wherein the detection element controller of Lin routes data/power to the dual role device controller from the USB connector port. 
One of ordinary skill in the art would be motivated to make the modifications in order to give the device controller both device and host functionalities, thus increasing the capabilities of the device system while also allowing data/power signal exchange between multiple host/peripheral systems to the controllers of the device (See Novell: Col. 6, Lines 49-57) without intensive circuit modifications (See Novell: Col. 6, Lines 58-61).
Lin does not explicitly teach that the switch uses UTMI protocol.
Wang teaches a UTMI switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Regarding claim 18, the combination of Lin/Novell/Wang teaches the device of claim 17. Lin teaches wherein the second element is a device controller (Fig. 3, 305, Device Mode Element). Lin does not explicitly teach the second element is a dual role device controller. 
Novell teaches wherein the second element is a dual role device controller (Fig. 2, 110, Host/Peripheral Controller; Col. 4, Lines 1-5, circuit 110 may be implemented, in one example, as a USB 2.0 OTG DRD controller (e.g., compliant with both the USB 2.0 specification and the On-The-Go supplement to the USB 2.0 specification, revision 1.0)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Novell and allow the device controller of Lin to be a dual role device controller. 
One of ordinary skill in the art would be motivated to make the modifications in order to in order to give the device controller both device and host functionalities, thus increasing the capabilities of the device system while also allowing data/power signal exchange between multiple host/peripheral systems to the controllers of the device (See Novell: Col. 6, Lines 49-57) without intensive circuit modifications (See Novell: Col. 6, Lines 58-61).

Regarding claim 19, the combination of Lin/Novell/Wang teaches the device of claim 17. Lin further teaches wherein the interface circuit is configured to generate a first signal upon connection of the connector, the first signal indicative of whether the device is to operate as a host device or a peripheral device (Fig. 6 Handshake Protocol; Paragraph 0026, USB device 510 must turn on within T1-T2 and transmit the handshake protocol. USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol. Therefore, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303).

Regarding claim 20, the combination of Lin/Novell/Wang teaches the device of claim 19. Lin teaches a controller circuit (Fig. 3, 307, Random Auto-Switcher) configured to receive the first signal from the interface circuit and to control the switch in accordance with the first signal (Paragraph 0027, detection element 309 informs random auto-switcher 307 to switch to host mode element 303 after a random period of time). Lin does not teach a UTMI switch. 
Wang teaches the device further comprising a control circuit (Fig. 3, 370, Switching Structure) configured to receive the first signal from the interface circuit (Fig. 3, 180, Mode Switch Manager) and to control the UTMI switch in accordance with the first signal (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Wang (US 2013/0275640) and further in view of Hesse (US 2006/0095642).

Regarding claim 21, the combination of Lin/Novell/Wang teaches the device of claim 20. The combination of Lin/Novell/Wang does not explicitly teach wherein the interface circuit is configure to transmit a first interrupt signal to the control element upon connection of the connector and to transmit a second interrupt signal to the control element upon disconnection of the connector. 
Hesse teaches wherein the interface circuit is configure to transmit a first interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) to the control element upon connection of the connector (Fig. 7, 700, OTG Controller Detecting Event; Paragraph 0067, Paragraph 0067, when the port is assigned to host, the status register bit may be asserted when the OHC has just detected a connect… Paragraph 0076, step 700, the OTG control unit 425 detects an event that may require the software state machine to change its state) and to transmit a second interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt) to the control element upon disconnection of the connector (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Hesse and allow the device controller of Lin to detect a connector connection and/or disconnection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Wang (US 2013/0275640) and further in view of Overtoom (US 2005/0262279). 

Regarding claim 23, Lin/Novell/Wang teaches the device of claim 17. Lin does not explicitly teach a UTMI switch. Lin does not explicitly teach the switch is UTMI switch. 
Wang teaches wherein the UTMI (USB Transceiver Macrocell Interface) switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 
The combination of Lin/Novell/Wang does not explicitly teach the first controller circuit being configured to operate a further independent connector. 
Overtoom teaches wherein the first controller circuit (Fig. 4, 403, USB Host Controller) is further configured to operate a further connector independent (Fig. 4, 401, Type A) of the switch and the interface circuit (Fig. 4, 300, Mini-AB & 413, Mux; Paragraph 0022, mini-AB receptacle 200 can accommodate a mini-A 301 or mini-B 303 plug and can therefore behave as a USB upstream or downstream port).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Overtoom and allow the host controller of Lin to be connected to a separate host type-A connector. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing the number of ports of the USB device system, thus improving the capabilities of the system (See Overtoom: Paragraphs 0007 & 0023). 

Claims 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Hesse (US 2006/0095642).

Regarding claim 25, Lin teaches a method of operating a first device (Fig. 3, 301 & Fig. 5, 501, USB Interfaced Device), the method comprising: transmitting a signal from a connector control circuit (Fig. 3, 309, Detection Element) to a controller (Fig. 3, 307, Random Auto-Switcher), the signal comprising information that a connector of the first device has been connected (Fig. 4 Flowchart of Switching Host/Device Functions, 403, Determine Handshake) to a connector of a second device (Fig. 5, 510, Second USB Device connected to First Device); generating, based on information from the second device (Fig. 4 Connection Handshake Flowchart, Step 402; Paragraph 0023, Step 402 is for the random auto-switcher to inform the detection element to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device), a first signal indicative of whether the first device is to operate as a host device or a peripheral device in the connection with the second device (Fig. 6 Handshake Protocol; Paragraph 0026, USB device 510 must turn on within T1-T2 and transmit the handshake protocol. USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol. Therefore, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303); providing the first signal to the controller configured to select between a first controller circuit and a second controller circuit (Fig. 4, 404 & 405, Switching to Modes); determining a selected controller circuit (Fig. 3, 303 or 305 Selected) by selecting, according to the first signal, between the first controller circuit and the second controller circuit (Paragraph 0023, step 404 is for the detection element to inform the random auto-switcher that no switching to the other mode is required. Other wise, step 405 is for the detection element to inform the random auto-switcher to switch to the other mode); and managing, by the selected controller circuit, an operation of the connector of the first device to establish a connection configured to exchange data and power between the first device and the second device, the managing comprising operating the device as a host device when the first signal indicates that the device is to operate as a host device (Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303. The VBUS pin starts to supply power to USB device 510. In the mean time, device 501 will reset USB device 510, and starts to transmit data following the USB-IF handshake protocol) and operating the device as a peripheral device when the first signal indicates that the device is to operate as a peripheral (Paragraph 0027, if random auto-switcher 307 initially switches to device mode element 305, device 501 is a USB device, and the VBUS pin will not output a voltage signal). 
Lin does not explicitly teach a first interrupt signal indicating that a connector has been connected. 
Hesse teaches transmitting a first interrupt signal, the interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) comprising information that a connector of the first device has been connected to a connector of a second device (Fig. 7, 700, OTG Controller Detecting Event; Paragraph 0067, Paragraph 0067, when the port is assigned to host, the status register bit may be asserted when the OHC has just detected a connect… Paragraph 0076, step 700, the OTG control unit 425 detects an event that may require the software state machine to change its state).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hesse and allow the device controller of Lin to detect a connector connection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Regarding claim 26, Lin in view of Hesse teaches the method of claim 25. Lin does not explicitly teach disconnecting the connector.
Hesse teaches disconnecting the connector of the first device from the connector of the second device (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hesse and allow the devices of Lin to be connected/disconnected. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of implementing the USB-OTG functionality via hot-plug and hot-removal, thus increasing ease of use.

Regarding claim 27, Lin in view of Hesse teaches the method of claim 26. Lin does not explicitly teach an interrupt signal upon disconnection of the connector. 
Hesse teaches generating a second interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) upon disconnection of the connector (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hesse and allow the device controller of Lin to detect a connector disconnection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Regarding claim 29, Lin in view of Hesse teaches the method of claim 25. Lin further teaches wherein the first signal indicates that the device is to operate as the host device (Fig. 4, 405, Detection Element informs Auto-Switcher to switch to Host), the method further comprising supplying current from the first device to the second device (Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303. The VBUS pin starts to supply power to USB device 510. In the mean time, device 501 will reset USB device 510, and starts to transmit data following the USB-IF handshake protocol). 

Regarding claim 30, Lin in view of Hesse teaches the method of claim 25. Lin further teaches wherein the first signal indicates that the device is to operate as the host device (Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303), the method further comprising initiating a transfer of data from the first device to the second device (Paragraph 0026, VBUS pin starts to supply power to USB device 510. In the mean time, device 501 will reset USB device 510, and starts to transmit data following the USB-IF handshake protocol).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Hesse (US 2006/0095642) and further in view of Novell (US 7,000,057).

Regarding claim 28, Lin in view of Hesse teaches the method of claim 25. Lin further teaches wherein the first controller circuit is configured to operate the connector as a host device connector (Fig. 3, 303, Host Mode Element) and the second controller circuit is configured to operate the connector either as a host device connector or as a peripheral device connector (Fig. 3, 305, Device Mode Element; Paragraph 0004, an OTG device can be used as a host in addition to as a device).
Lin does not explicitly teach the second element is a dual role device controller 
Novell teaches wherein the second controller circuit being a DRD (dual role device controller) (Figs. 2 & 6, 110, Host/Peripheral Controller; Col. 4, Lines 1-5, circuit 110 may be implemented, in one example, as a USB 2.0 OTG DRD controller (e.g., compliant with both the USB 2.0 specification and the On-The-Go supplement to the USB 2.0 specification, revision 1.0)). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Novell and allow the peripheral device controller of Lin to be a dual role device controller wherein the detection element controller of Lin routes data/power to the dual role device controller from the USB connector port. 
One of ordinary skill in the art would be motivated to make the modifications in order to give the device controller both device and host functionalities, thus increasing the capabilities of the device system while also allowing data/power signal exchange between multiple host/peripheral systems to the controllers of the device (See Novell: Col. 6, Lines 49-57) without intensive circuit modifications (See Novell: Col. 6, Lines 58-61).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2007/0239924 to Foo discloses a USB signal switch that routes USB D+/D- signals from a USB port to a USB controller. 
US PGPUB 2017/0255585 to Zhang discloses an ID-pin control circuit between a USB connector and an OTG controller that transmits signals between the connector and host/device controllers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184